Citation Nr: 0616422	
Decision Date: 06/06/06    Archive Date: 06/13/06

DOCKET NO.  04-04 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased initial rating for 
degeneration of the left knee with chondromalacia, currently 
rated as 10 percent disabling.  

2.  Entitlement to service connection for bilateral plantar 
fasciitis, claimed as chronic tendonitis.  

3.  Entitlement to service connection for bilateral hearing 
loss.  

4.  Entitlement to service connection for myopia, claimed as 
eyesight deterioration.  


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty in the Army from November 
1982 to November 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Phoenix, 
Arizona, Department of Veterans Affairs (VA) Regional Office 
(RO) dated in January 2003.  The veteran relocated during the 
course of the appeal, and his claim is now handled by the 
Roanoke, Virginia, RO.  

The issues of entitlement to an increased initial rating for 
service-connected degeneration of the left knee with 
chondromalacia, and entitlement to service connection for 
bilateral plantar fasciitis are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service medical records as well as a July 2002 VA 
examination report contain findings and diagnoses of myopia.

2.  There is no competent evidence of current hearing loss 
which is the result of a disease or injury incurred in 
service.





CONCLUSIONS OF LAW

1.  Myopia, or refractive eye error, is not a disease within 
the meaning of applicable legislation for disability 
compensation purposes.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 4.9 (2005).

2.  The veteran is not entitled to service connection for 
bilateral hearing loss.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection 

Prior to his discharge from service in November 2002, the 
veteran filed a claim of service connection for an eye 
disorder, characterized by him as eyesight deterioration, as 
well as for hearing loss.  He has theorized that service 
connection is in order for decreased visual acuity and 
hearing loss that occurred over his period of service.  He 
reports decreased visual acuity as essentially his only eye 
impairment.  

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  Also, 
certain disorders, such as sensorineural hearing loss, may be 
presumed to have been incurred during service when manifested 
to a compensable degree within a specified time (usually one 
year) following separation from service.  See 38 C.F.R. §§ 
3.307, 3.309 (2005).

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  See 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

Myopia claimed as eyesight deterioration

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiencies as such 
are not diseases within the meaning of applicable legislation 
and service connection is not proper for these conditions.  
See 38 C.F.R. § 3.303(c) (2005).

Service medical records show that the veteran suffered from 
myopia during service.  The diagnosis during VA examination 
in July 2002 was myopia of both eyes, correctible to 20/20.  
The eye structures were considered normal.  

Myopia, more commonly known as nearsightedness, is defined as 
an error of refraction.  See Dorland's Illustrated Medical 
Dictionary (29th ed. 2000).  A claim of service connection 
for myopia is essentially for nearsightedness.  Norris v. 
West, 11 Vet. App. 219, 220 (1998).  This refractive error is 
essentially considered a congenital or developmental defect 
because it is not a disease or injury as contemplated by VA 
law and regulations.  38 C.F.R. § 3.303(c) (2005).  Service 
connection may not be granted for such a defect.  Moreover, 
neither service medical records, VA or private treatment 
records, nor VA examination show, nor does his testimony 
suggest, a disability resulted from a superimposed injury or 
disease to a defect such as myopia.  VAOPGCPREC 82-90 (July 
18, 1990).

As refractive error of the eye is not a disease for which 
service connection may be granted, the Board concludes that 
the veteran's claim of entitlement to service connection for 
bilateral myopia cannot be granted as a matter of law.  See 
38 C.F.R. §§  3.303(c), 4.9 (2005); see also Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

Bilateral Hearing Loss

Service connection for impaired hearing shall not be 
established when the hearing status fails to meet VA's pure 
tone and speech recognition criteria.  Hearing status shall 
not be considered service connected when the thresholds for 
the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz are 
all less than 40 decibels; thresholds for at least three of 
these frequencies are 25 decibels or less; and speech 
recognition scores used in the Maryland CNC tests are 94 
percent or better.  38 C.F.R. § 3.385 (2005).

"Audiometric testing measures threshold hearing levels (in 
decibels (dB)) over a range of frequencies (in Hertz (Hz); 
the threshold for normal hearing is from 0 dB to 20 dB, and 
higher threshold levels indicate some degree of hearing 
loss."  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The record shows that the veteran exhibited normal hearing 
for VA purposes during service, including during a November 
1982 audiogram in which hearing was recorded as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
10
15
35
5
0
10
20
25

He also exhibited normal hearing for VA purposes during the 
VA examination of July 2002, when hearing was recorded as 
follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
20
25
35
LEFT
10
5
20
25
35

Relevant threshold averages were 21 bilaterally.  Speech 
recognition was 100 percent bilaterally.  The diagnosis was 
mild sensorineural hearing loss above 3000 hertz bilaterally, 
excellent speech discrimination bilaterally.  The veteran 
reported a five-year history of hearing loss, and wearing 
hearing aids for less than a year.  The veteran reported his 
duties in the Army involved being a supply sergeant, driving 
a truck, and being exposed to infantry noises.  

It is undisputed that the veteran has a mild hearing loss.  
OSHA assessments, including one in December 2002, reflect 
that he was observed in a hearing conservation program.  In 
Hensley v. Brown, the U.S. Court of Appeals for Veterans 
Claims (Court) recognized that a veteran, for VA purposes, 
can have abnormal hearing, which is not a disability for VA 
purposes, and a hearing loss "disability," for which 
service connection may be warranted.  Hensley, 5 Vet. App. 
155, 157 (1993) (the threshold for normal hearing is from 0 
to 20 decibels, and higher threshold levels indicate some 
degree of hearing loss).  

Both the VA examination report and service medical records 
reflect that hearing loss by VA standards has not been shown.  
Because the veteran does not have a bilateral hearing loss 
disability for VA purposes, the claim must be denied.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Court 
stated "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability," and held "[i]n 
the absence of proof of a present disability[,] there can be 
no valid claim."); Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992). 

The veteran's candid testimony has been considered and is 
appreciated in this matter, but while the veteran has given 
sworn testimony to the effect that he believes that there is 
a relationship between service and the development of his 
hearing loss, it is noted that as a layperson he is not 
competent to give an opinion requiring medical knowledge, 
such as the diagnosis of a current hearing loss.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

There is no indication that the veteran had a chronic hearing 
loss by VA standards.  The mere fact that a veteran has been 
diagnosed with hearing loss after service is not 
determinative unless that disease results in "disability."  
For hearing loss purposes, VA has defined a hearing loss 
"disability" as a condition that meets the provisions of 
38 C.F.R. § 3.385.  In light of the evidence and based on 
this analysis, it is the determination of the Board that the 
preponderance of the evidence is against the claim of service 
connection for bilateral hearing loss, and the benefit-of-
the-doubt rule is not for application.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

II.  Additional Consideration-VCAA

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West 2002).  
Implementing regulations for VCAA have been published.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The veteran's claim for entitlement to service connection for 
myopia is not entitled to application of the provisions of 
the VCAA.  As the law is determinative on this issue, the 
provisions of the VCAA are not applicable to this portion of 
the veteran's claim for entitlement to service connection for 
myopia.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

As to the claim of service connection for bilateral hearing 
loss, VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b)(1) (2005); see 38 U.S.C.A. § 5103A(g) 
(West 2002).  

VA has satisfied its duty to notify by means of a letter from 
the RO to the veteran in December 2003.  The veteran was 
informed of the type of evidence he should submit to 
substantiate his claims.  The veteran was also told of his 
and VA's respective duties, and asked to submit information 
and/or evidence pertaining to the claim to the RO.  The 
content of the letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  See 
VAOPGCPREC 8-2003.  

The veteran was not provided adequate VCAA notice prior to 
the initial RO adjudication of his claim.  However, any 
perceived defect with respect to the timing of the notice was 
nonprejudicial.  There is no indication that the outcome of 
the case has been affected, as the veteran has not sent any 
evidence in response to the December 2003 letter which would 
overcome the critical defect in this case.  Specifically, 
there is no showing that the veteran has hearing loss by VA 
standards; this is despite examination.  Moreover, in a 
hearing before the undersigned, the veteran did not indicate 
that the hearing had worsened.  Accordingly, there is no 
indication that the outcome of the case would have been 
different had the veteran received pre-adjudicatory notice.  
Accordingly, in light of VCAA notice having been provided, 
and the fact that the veteran has demonstrated by his 
actions, including those after receipt of VCAA notice, that 
he was adequately informed and he was not impeded in the 
pursuit of his claim, the Board finds no prejudice to the 
veteran.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Conway v. Principi, 353 F.3d 1369, 1373-74 (Fed. Cir. 
2004).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In the present appeal, the VCAA notice to the veteran did not 
include all of the types of evidence necessary to establish 
the five elements.  However, this case is being denied, the 
issue of prejudice as to a downstream element is moot.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  Treatment records are of record, and examinations 
have been conducted.  The evidence on file does not indicate 
nor does the appellant argue that there remains any 
additional evidence which has not been collected for review.  
The Board finds that there is no reasonable likelihood that 
any additional evidence is available for review.


ORDER

Service connection for myopia is denied.  

Service connection for bilateral hearing loss is denied.  


REMAND

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  

The veteran seeks a higher rating for his service-connected 
degeneration of the left knee with chondromalacia, currently 
rated as 10 percent disabling.  He has testified to a 
worsening of signs and symptoms since the July 2002 VA 
examination.  He explained that problems he was having with 
his knee were now on a more frequent basis than prior to the 
examination.  As there may have been a worsening of the 
veteran's condition since the most recent VA examination, 
which is approximately four years old, additional examination 
of the left knee is warranted.  

As to the claim for bilateral plantar fasciitis, the veteran 
testified before the undersigned that he was experiencing 
ongoing flare-ups of bilateral plantar fasciitis now that he 
was out of service.  The Board notes that in the July 2002 VA 
examination, the examiner observed that the condition has 
resolved.  However, following that pre-discharge examination, 
the veteran was treated, in service, for chronic bilateral 
plantar fasciitis.  Under the present circumstances, 
additional examination is warranted to see if there is 
bilateral plantar fasciitis.  See 38 C.F.R. § 3.303(b).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an appropriate VA 
examination to determine the current 
manifestations of his service-connected left 
knee disorder.  

2.  Schedule the veteran for an appropriate 
VA examination to determine whether there 
is any current bilateral plantar fasciitis.  

3.  Readjudicate the appellant's claims, 
with application of all appropriate laws 
and regulations, and consideration of any 
additional information obtained as a result 
of this remand.  If any benefit sought on 
appeal remain denied, the appellant should 
be provided a supplemental statement of the 
case.  

The case should be returned to the Board after compliance 
with requisite appellate procedures.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
A. P. SIMPSON
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


